t c memo united_states tax_court philippe and nadine grelsamer petitioners v commissioner of internal revenue respondent david e morgan petitioner v commissioner of internal revenue respondent docket nos filed date stuart a smith and david h schnabel for petitioners in docket nos and gail a campbell and frances ferrito regan for respondent in docket no wendy sands and frances ferrito regan for respondent in docket no contents memorandum findings_of_fact and opinion opinion of the special_trial_judge findings_of_fact a the plastics recycling transactions b the partnerships c richard roberts dollar_figure d stuart becker and steven leicht dollar_figure e petitioners and their introduction to the partnership page transactions dollar_figure philippe and nadine grelsamer dollar_figure david e morgan dollar_figure opinion dollar_figure a sec_6653 a --negligence dollar_figure the so-called oil crisis dollar_figure petitioners' purported reliance on tax advisers dollar_figure a the circumstances under which a taxpayer may avoid liability under sec_6653 and because of reasonable reliance on competent and fully informed professional advice dollar_figure b green and the tax_return_preparers dollar_figure c becker dollar_figure d conclusion as to petitioners' alleged reliance on becker dollar_figure the private offering memoranda dollar_figure miscellaneous dollar_figure conclusion as to negligence dollar_figure b section 6659--valuation overstatement dollar_figure the grounds for petitioners' underpayments dollar_figure concession of the deficiency dollar_figure sec_6659 dollar_figure c petitioners' motions for leave to file motion for decision ordering relief from the negligence_penalty and the penalty rate of interest and to file supporting memoranda of law dollar_figure memorandum findings_of_fact and opinion dawson judge these cases were assigned to special_trial_judge norman h wolfe pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 they were tried and briefed separately but consolidated for purposes of opinion all section references are to the internal_revenue_code in effect for the tax years in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge wolfe special_trial_judge these cases are part of the plastics recycling group of cases for a detailed discussion of the transactions involved in the plastics recycling cases see provizer v commissioner tcmemo_1992_177 affd without published opinion 996_f2d_1216 6th cir the underlying transactions in these cases are substantially identical to the transaction considered in the provizer case in a notice_of_deficiency dated date respondent determined a deficiency in the joint federal_income_tax of petitioners philippe and nadine grelsamer and additions to tax for that year under sec_6653 and b for negligence and under sec_6659 for valuation_overstatement and in the alternative thereto under sec_6661 for substantial_underpayment respondent also determined that interest on deficiencies accruing after date would be calculated pincite percent of the statutory rate under sec_6621 in her answer to petition respondent asserted a lesser deficiency in the amount of dollar_figure as well as reduced additions to tax in the amount of dollar_figure under sec_6659 in the amount of dollar_figure under sec_6653 and under sec_6653 in an amount equal to percent of the interest due on the underpayment attributable to negligence respondent also asserted that only dollar_figure of the deficiency is subject_to the increased rate of interest under sec_6621 in a notice_of_deficiency dated date respondent determined deficiencies in the and federal income taxes of petitioner david e morgan morgan in the respective amounts of dollar_figure dollar_figure dollar_figure and dollar_figure the deficiencies for taxable years and are due all or in part to respondent's disallowance of an investment_credit carryback from taxable_year respondent also determined the following additions to tax additions to tax_year sec_6653 sec_6653 sec_6653 sec_6659 -- -- dollar_figure dollar_figure big_number big_number -- dollar_figure big_number -- -- -- -- percent of the interest payable with respect to the portion of the underpayment attributable to negligence in her answer to petition respondent asserted that interest on deficiencies accruing after date would be calculated pincite percent of the statutory rate under sec_6621 the parties in these consolidated cases each filed stipulations of settled issues relating to their participation in the plastics recycling program these stipulations are virtually identical except that petitioner morgan's is drafted in the singular because he is the sole petitioner in docket no the stipulations provide in part petitioners are not entitled to any deductions losses investment credits business energy investment credits or any other tax benefits claimed on their tax returns as a result of their participation in the plastics recycling program the underpayments in income_tax attributable to petitioners' participation in the plastics recycling program are substantial underpayments attributable to tax-motivated transactions subject_to the increased rate of interest established under sec_6621 formerly sec_6621 this stipulation resolves all issues that relate to the items claimed on petitioners' tax returns resulting from their participation in the plastics recycling program with the exception of petitioners' potential liability for additions to the tax for valuation overstatements under sec_6659 and for negligence under the applicable provisions of sec_6653 petitioner morgan also stipulated that he did not intend to contest the value of the sentinel recycler or the existence of a valuation_overstatement on his returns but reserved his right to argue that his underpayments were not attributable to a valuation_overstatement and that the sec_6659 addition_to_tax should have been waived by respondent under sec_6659 in a second stipulation of settled issues petitioner morgan and respondent stipulated that with respect to the non-plastics recycling issues for the years in issue the parties agree to the adjustments as set forth in the statutory_notice_of_deficiency long after the trials of these cases petitioners each filed a motion for leave to file motion for decision ordering relief from the negligence_penalty and the penalty rate of interest and to file supporting memorandum of law under rule these motions were filed with attached exhibits on date in docket no morgan and on date in docket no grelsamer on those same dates petitioners each lodged with the court a motion for decision ordering relief from the additions to tax for negligence and the increased rate of interest with attachments and a memorandum in support of such motion subsequently respondent filed objections with attachments and memoranda in support thereof and petitioners lodged reply memoranda for reasons discussed in more detail at the end of this opinion and also in farrell v commissioner tcmemo_1996_295 petitioners' motions shall be denied see also zenkel v commissioner tcmemo_1996_398 the issues remaining in these consolidated cases are whether petitioners are liable for additions to tax for negligence under the provisions of sec_6653 and whether petitioners are liable for additions to tax under sec_6659 for underpayments of tax attributable to valuation_overstatement findings_of_fact some of the facts have been stipulated in each case and are so found the stipulated facts and attached exhibits are incorporated in the respective cases by this reference a the plastics recycling transactions these cases concern petitioners' investments in two limited_partnerships that leased sentinel expanded polyethylene epe recyclers plymouth leasing associates plymouth and sab resource reclamation associates sab reclamation petitioners grelsamer are limited partners in sab reclamation and petitioner morgan is a limited_partner in plymouth for convenience we refer to these partnerships collectively as the partnerships the transactions involving the sentinel epe recyclers leased by the partnerships are substantially identical to those in the clearwater group limited_partnership clearwater the partnership considered in provizer v commissioner tcmemo_1992_177 petitioners have stipulated substantially the same facts concerning the underlying transactions as we found in the provizer case in the provizer case packaging industries inc pi manufactured and sold six sentinel epe recyclers to eci corp for dollar_figure each eci corp in turn resold the recyclers to f g corp for dollar_figure each f g corp then leased the recyclers to clearwater which licensed the recyclers to fmec corp which sublicensed them back to pi the sales of the recyclers from pi to eci corp were financed with nonrecourse notes approximately percent of the sales_price of the recyclers sold by eci corp to f g corp was paid in cash with the remainder financed through notes these notes provided that percent of the notes were recourse but that the recourse portion of the notes was only due after the nonrecourse portion percent was paid in full all of the monthly payments required among the entities in the above transactions offset each other these transactions were done simultaneously although the recyclers were sold and leased for the above amounts within the structure of simultaneous transactions the fair_market_value of a sentinel epe recycler in and was not in excess of dollar_figure pi allegedly sublicensed the recyclers to entities that would use them to recycle plastic scrap the sublicense agreements provided that the end-users would transfer to pi percent of the recycled scrap in exchange for a payment from fmec corp based on the quality and amount of recycled scrap like clearwater each of the partnerships leased sentinel epe recyclers from f g corp and licensed those recyclers to fmec corp the transactions of the partnerships differ from the underlying transactions in the provizer case in the following respects the entity that leased the machines from f g corp and licensed them to fmec corp and the number of machines sold leased licensed and sublicensed plymouth leased and licensed seven sentinel epe recyclers sab reclamation was to lease and license eight recyclers according to its offering memorandum but the sab reclamation partnership tax_return for indicates that it leased and licensed only four recyclers for convenience we refer to the series of transactions among pi eci corp f g corp each of the partnerships fmec corp and pi as the partnership transactions in addition to the partnership transactions a number of other limited_partnerships entered into transactions similar to the partnership transactions also involving sentinel epe recyclers and sentinel expanded polystyrene eps recyclers we refer to these collectively as the plastics recycling transactions b the partnerships plymouth and sab reclamation are new york limited_partnerships that were formed in late and early respectively the general_partner of plymouth is richard roberts roberts sab reclamation was organized and promoted by stuart becker becker a certified_public_accountant c p a and the founder and principal_owner of stuart becker co p c becker co an accounting firm that specialized in tax matters becker organized a total of six recycling partnerships the sab recycling partnerships two of the sab recycling partnerships closed in late two closed in early and two more closed in late the general_partner of all of the sab recycling partnerships including sab reclamation is sab management ltd sab management sab management is wholly owned by scanbo management ltd scanbo which is wholly owned by becker scanbo is an acronym for three of becker's children scott andy and bonnie the officers and directors of sab management and scanbo are as follows becker president and director noel tucker tucker vice president treasurer and director and steven leicht leicht vice president secretary and director during the years in issue tucker and leicht also worked at becker co tucker was vice president each owned approximately to percent of the stock of becker co sab management did not engage in any business before becoming involved with the sab recycling partnerships with respect to each of the partnerships a private_placement memorandum was distributed to potential limited partners reports by f g corp 's evaluators dr stanley m ulanoff ulanoff a marketing consultant and dr samuel z burstein burstein a mathematics professor were appended to the offering memoranda ulanoff owns a 27-percent interest in plymouth and a 37-percent interest in taylor recycling associates partnerships that leased sentinel recyclers burstein owns a 605-percent interest in empire associates and a 82-percent interest in jefferson recycling associates also partnerships that leased sentinel recyclers burstein also was a client and business_associate of elliot i miller miller the corporate counsel to pi the offering memoranda for plymouth and sab reclamation state that the general_partner will receive fees from those partnerships in the respective amounts of dollar_figure and dollar_figure sab management received fees of approximately dollar_figure as the general_partner of the sab recycling partnerships in addition becker co prepared the partnership returns and forms k-1 for all of the sab recycling partnerships and received fees for those services the offering memoranda for plymouth and sab reclamation state that sales commissions and offeree representative fees will be paid in amounts equal to percent and percent respectively of each investment guided to the partnerships and that the general_partner may retain as additional compensation all amounts not paid as sales commissions or offeree representative fees however neither sab management nor becker retained or received any sales commissions or offeree representative fees instead after the closing of each sab recycling partnership becker rebated to each investor whose investment was not subject_to a sales commission or offeree representative fee an amount equal to percent of such investor's original investment the offering memoranda list significant business and tax risk factors associated with investments in the partnerships specifically the offering memoranda state there is a substantial likelihood of audit by the internal_revenue_service irs and the purchase_price paid_by f g corp to eci corp probably will be challenged as being in excess of fair_market_value the partnerships have no prior operating history the general_partner has no prior experience in marketing recycling or similar equipment the limited partners have no control_over the conduct of the partnerships' business there is no established market for the sentinel epe recyclers there are no assurances that market prices for virgin resin will remain at their current costs per pound or that the recycled pellets will be as marketable as virgin pellets and certain potential conflicts of interest exist c richard roberts roberts is a businessman and the general_partner in a number of limited_partnerships that leased and licensed sentinel epe recyclers including plymouth he also is a 9-percent shareholder in f g corp the corporation that leased the recyclers to plymouth and sab reclamation from through roberts maintained the following office address with raymond grant grant the sole owner and president of eci corp grant roberts investment banking tax sheltered investments fifth avenue suite new york new york grant was instrumental in the hiring of ulanoff as an evaluator of the plastics recycling transactions the two had met on a cruise roberts and grant together have been general partners in other investments prior to the partnership transactions roberts and grant were clients of the accounting firm h w freedman co freedman co harris w freedman freedman the named partner in freedman co was the president and chairman of the board_of f g corp he also owned percent of a sentinel epe recycler freedman co prepared the partnership returns for eci corp f g corp and plymouth it also provided tax services to john d bambara bambara bambara is the 100-percent owner of fmec corp as well as its president treasurer clerk and director he his wife and daughter also owned directly or indirectly percent of the stock of pi d stuart becker and steven leicht becker does not have an engineering background and he is not an expert in plastics materials or plastics recycling he received a b s degree in accounting from new york university in and an m b a in taxation from new york university school of business administration in he passed the certified public accountancy test in and was the winner of the gold medal awarded for achieving the highest score on the examination for that year since early becker has practiced as a c p a exclusively in the tax area from until he worked for the accounting firm of touche ross co and in he joined the accounting firm of richard a eisner co as the partner in charge of the tax department in becker founded becker co becker had considerable experience involving tax_shelter transactions before he organized the sab recycling partnerships he prepared opinions regarding tax shelters' economic and tax projections advised individuals and companies with respect to investments in tax_shelters lectured extensively about tax_shelter investments generally and lectured and published with respect to leveraged tax_shelters becker described a leveraged tax_shelter as a transaction where the ratio of the effective tax writeoff which includes the value of the tax_credit to the amount invested exceeds one to one becker co specialized in tax-advantaged investments from to approximately percent of the work done by becker co involved tax sheltered and private investments becker has owned minority interests in general partners of numerous limited_partnerships prior to organizing the sab recycling partnerships becker owned percent of the general_partner of partnerships involved in approximately transactions with respect to river transportation such as barges tow boats and grain elevators although investment counseling was related to his firm's line_of_business becker did not consider himself in the business of providing investment advice becker did not normally hire other professionals for consultation or advice in circumstances where he believed there was a need for outside advice he would so advise the client between and of becker's clients invested in the plastics recycling partnerships becker learned of the plastics recycling transactions when a prospective client presented him with an offering memorandum concerning the transactions in august or date becker reviewed the offering memorandum and spoke to miller one of the key figures in the transactions and an acquaintance of becker's miller was a shareholder of f g corp and as noted the corporate counsel to pi he also represented grant and some of grant's clients thereafter becker recommended the investment to the prospective client although the prospective client did not invest in the plastics recycling transactions becker became interested in the proposal and organized the sab recycling partnerships in order to make similar investments in sentinel epe recyclers conveniently available to appropriate clients in organizing the sab recycling partnerships becker was not allowed to change the format of the transactions or the purchase lease or licensing prices of the sentinel epe recyclers he was allowed only to conduct a limited investigation of the proposed investments and choose whether or not to organize similar partnerships becker relied heavily upon the offering materials and discussions with persons involved in the matter to evaluate the plastics recycling transactions he and two other members of becker co leicht and tucker investigated pi and visited its plant in hyannis massachusetts where they saw the sentinel epe recyclers tucker did not testify at either of petitioners' trials during his investigation of the plastics recycling transactions becker did not hire any plastics engineering or technical experts or recommend that his clients do so becker discussed the transactions with michael canno canno of the equitable bag co a manufacturer of paper and plastic bags canno never saw the recyclers or the pellets and never wrote any reports assessing the equipment or the pellets becker retained a law firm rabin silverman to assist him in organizing the sab recycling partnerships see eg spears v commissioner tcmemo_1996_341 to the effect that in employing the law firm becker particularly sought to protect himself against liability after the sab recycling partnerships closed becker had an accountant sent to pi to confirm by serial number that as of date the equipment that was leased to the sab recycling partnerships was indeed available for use becker arranged for this verification independent of pi because he understood that the investment tax and business energy credits would not be available if the qualifying property was not available for use leicht and tucker also familiarized themselves with the plastics recycling transactions leicht has a b a degree in finance and accounting from penn state university a j d from suny buffalo and an ll m in taxation from new york university school of law leicht ran a mathematical check on the numbers contained in the offering materials for becker but he did not test the underlying assumptions upon which they were based he also visited pi in hyannis and met with miller and other insiders to the transactions leicht never communicated an opinion as to the value of the recyclers other than what was presented in the offering memoranda he has no education or expertise in plastics materials or plastics recycling e petitioners and their introduction to the partnership transaction sec_1 philippe and nadine grelsamer petitioners philippe and nadine grelsamer the grelsamers resided in new york new york at the time their petition was filed nadine grelsamer is a petitioner in docket no solely because she filed a joint federal_income_tax return with her husband philippe for the year in issue philippe grelsamer grelsamer graduated high school in france and thereafter received a b s degree in industrial engineering from the rensselair polytechnic institute rpi in new york state in he then worked for years in the engineering department of the carrier corp carrier which he considered to be the leading air conditioning and refrigeration corporation in the united_states if not the world after leaving carrier grelsamer worked in the marketing department of a cosmetics firm for several years and after that as an agent for a biochemical manufacturer that specialized in products for the cosmetics industry sometime in the late 1950's or early 1960's grelsamer became self-employed as a money manager at that time he already had started managing money for family members and friends grelsamer invested his clients' money in the stock market and liquid securities in general over the years grelsamer has reviewed hundreds of preliminary prospectuses and he has personally invested in dozens of private placements after the oil embargo in the early 1970's grelsamer sought to invest in oil drilling ventures he expressed his interest to a social acquaintance who had experience in the oil business petitioner morgan morgan was interested and the two contacted a mutual friend and attorney paul green green to help structure an appropriate investment vehicle grelsamer had known green on a social basis since the late 1940's or early 1950's but had never before conducted business with him or employed his services grelsamer morgan and green took the necessary steps to ensure a minimum return on each oil drilling investment even if the price of oil went down grelsamer learned of the plastics recycling transactions from green sometime in late or early green introduced him to becker who grelsamer understood was an accountant and not in the plastics business grelsamer's accountant at the time confirmed that becker had a good reputation as an accountant becker gave grelsamer a copy of the offering memorandum which he spent at least a few hours reading during several sittings grelsamer thought the numbers looked terribly good maybe too good he presented his general overall questions to green and his more specific questions to becker becker told grelsamer about his visit to pi grelsamer believed that becker went to hyannis to see that the recycler existed and to get an impression of pi he was under no illusions as to the limits of becker's ability to assess the recyclers according to grelsamer becker certainly was not an engineer and his visit to pi could not have meant too much to him and i'm sure it didn't they can't talk to him grelsamer purportedly concluded that the sentinel epe recycler was unique on the basis of his discussions with becker and the assessments by ulanoff and burstein whose credentials he believed that becker had checked grelsamer has no education in plastics recycling or plastics materials he knew that becker was the de_facto general_partner of sab reclamation and that becker had no experience in plastics recycling grelsamer did not know whether green had any experience in the plastics recycling business grelsamer did not investigate the value of the sentinel epe recycler or how it functioned or compare it with other similar products he did not visit any of the end-user locations or review any periodicals relating to resin prices grelsamer did not talk to green about the tax benefits associated with sab reclamation instead he discussed them with his tax_return_preparer abraham israelite six months after investing in sab reclamation grelsamer invested in a second plastics recycling partnership grelsamer never made a profit in any year from his interest in sab reclamation david e morgan morgan resided in palm beach florida at the time his petition was filed he was born and raised in poland when he was or years old oil was discovered on his family's farm and they went into the oil business which spurred morgan's interest in engineering and geology morgan attended the university of leige belgium and in he transferred to the massachusetts institute of technology mit where he graduated in with a b s degree in petroleum engineering from there he went to columbia university to earn a graduate degree in geology upon receiving his degree in morgan worked for about a year at the general geophysical co prospecting for oil and then for to years for continental oil in indiana thereafter he was hired by dresser industries and was put in charge of machining for the production of warheads for half-ton bombs when the war ended morgan opened and operated his own business peerless precision products co peerless in pawtucket rhode island peerless specialized in making components assemblies and subassemblies for engine manufacturers such as united technology and lockheed primarily in the aircraft industry morgan also organized and syndicated joint ventures involved in drilling for oil in texas oklahoma and new york state before proceeding with any oil drilling venture morgan would hire a geologist in the area to assess the potential for oil extraction morgan's oil drilling ventures were about to percent successful in his first few years in the business consequently morgan turned to more conservative oil drilling ventures so-called development drilling which yielded a success ratio of to percent development drilling involves acquiring land if available and drilling between two producing wells morgan raised money for his oil drilling ventures from relatives and friends one such friend was green whom morgan had met sometime in the mid-1970's morgan learned of the plastics recycling transactions specifically plymouth from either roberts or some other casual acquaintance he discussed it with green for no more than to minutes and green suggested that he speak with becker shortly thereafter he spoke to becker for no more than minutes about the plastics recycling transactions becker informed him of his efforts relating to the investment and provided him with all the information he provided to other investors morgan spent about half a day reviewing the offering memorandum and then sent it to his accountant in boston martin braver braver after talking to green and becker morgan asked at a social gathering whether anyone knew burstein and he received an affirmative response from one of his social acquaintances morgan accepted that the sentinel epe recycler was a technically viable piece of equipment and decided to invest in it becker and green never represented to morgan that they were specialists in plastics and morgan did not believe that they were morgan has no work experience in plastics recycling at the time he made his investment morgan lived in or near pawtucket which is just a short distance from hyannis the location of pi morgan has been to hyannis many times but he did not visit pi or see a sentinel epe recycler prior to making his investment he never asked whether there were any other machines that could recycle low density polyethylene or polystyrene morgan did not make any independent investigation of the value placed on the recyclers he was not aware of any companies that would be suitable end-users for the recyclers morgan never made a profit in any year from his investment in plymouth opinion we have decided a large number of the plastics recycling group of cases the majority of these cases like the provizer v commissioner tcmemo_1992_177 affd without published opinion 996_f2d_1216 6th cir concerned the substance of the partnership transaction and also the additions to tax the following cases concerned the addition_to_tax for negligence inter alia zenkel v commissioner tcmemo_1996_398 estate of busch v commissioner tcmemo_1996_342 spears v commissioner tcmemo_1996_341 stone v commissioner tcmemo_1996_230 reimann v commissioner tcmemo_1996_84 bennett v commissioner tcmemo_1996_14 atkind v continued consolidated cases herein raised issues regarding additions to tax for negligence and valuation_overstatement we have found the taxpayers liable for such additions to tax in all but one of the opinions to date on these issues although procedural rulings have involved many more favorable results for taxpayers continued commissioner tcmemo_1995_582 triemstra v commissioner tcmemo_1995_581 pace v commissioner tcmemo_1995_580 dworkin v commissioner tcmemo_1995_533 wilson v commissioner tcmemo_1995_525 avellini v commissioner tcmemo_1995_489 paulson v commissioner tcmemo_1995_387 zidanich v commissioner tcmemo_1995_382 ramesh v commissioner tcmemo_1995_346 reister v commissioner tcmemo_1995_305 fralich v commissioner tcmemo_1995_257 shapiro v commissioner tcmemo_1995_224 pierce v commissioner tcmemo_1995_223 fine v commissioner tcmemo_1995_222 pearlman v commissioner tcmemo_1995_182 kott v commissioner tcmemo_1995_181 eisenberg v commissioner tcmemo_1995_180 88_tc_376 concerned the applicability of the safe-harbor leasing provisions of sec_168 95_tc_560 concerned a jurisdictional issue farrell v commissioner tcmemo_1996_295 baratelli v commissioner tcmemo_1994_484 estate of satin v commissioner tcmemo_1994_435 fisher v commissioner tcmemo_1994_434 foam recycling associates v commissioner tcmemo_1992_645 madison recycling associates v commissioner tcmemo_1992_605 concerned other issues in zidanich v commissioner tcmemo_1995_382 we held the taxpayers liable for the sec_6659 addition_to_tax but not liable for the negligence additions to tax under sec_6653 as indicated in our opinion the zidanich case and the steinberg case consolidated with it for opinion involved exceptional circumstances in estate of satin v commissioner supra and fisher v commissioner supra after the decision in provizer v commissioner supra the taxpayers were allowed to elect to continued in provizer v commissioner tcmemo_1992_177 a test case for the plastics recycling group of cases this court found that each sentinel epe recycler had a fair_market_value not in excess of dollar_figure held that the transaction which is almost identical to the partnership transactions in these consolidated cases was a sham because it lacked economic_substance and a business_purpose upheld the sec_6659 addition_to_tax for valuation_overstatement since the underpayment of taxes was directly related to the overstatement of the value of the sentinel epe recyclers and held that losses and credits claimed with respect to clearwater were attributable to tax-motivated transactions within the meaning of sec_6621 in reaching the conclusion that the transaction lacked economic_substance and a business_purpose this court relied heavily upon the overvaluation of the sentinel epe recyclers although petitioners have not agreed to be bound by the provizer opinion they have stipulated that the investments in continued accept a beneficial settlement because of exceptional circumstances in farrell v commissioner supra we rejected taxpayers' claim to a similar belated settlement arrangement since the circumstances were different and taxpayers previously had rejected settlement and elected to litigate the case see also baratelli v commissioner supra zenkel v commissioner tcmemo_1996_398 the sentinel epe recyclers in these cases are similar to the investment described in provizer v commissioner supra the underlying transactions in these consolidated cases and the sentinel epe recyclers considered in these cases are the same type of transaction and same type of machines considered in provizer v commissioner supra based on the entire records in these cases including the extensive stipulations testimony of respondent's experts and petitioners' testimony we hold that each of the partnership transactions herein was a sham and lacked economic_substance in reaching this conclusion we rely heavily upon the overvaluation of the sentinel epe recyclers respondent is sustained on the question of the underlying deficiencies we note that petitioners have explicitly conceded this issue in the respective stipulations of settled issues filed shortly before trial the record plainly supports respondent's determination regardless of such concessions for a detailed discussion of the facts and the applicable law in a substantially identical case see provizer v commissioner supra a sec_6653 a --negligence respondent determined that petitioners are liable for additions to tax for negligence under the provisions of sec_6653 petitioners have the burden of proving that respondent's determinations of these additions to tax are erroneous rule a 79_tc_846 sec_6653 for and and sec_6653 for and impose an addition_to_tax equal to percent of the underpayment if any part of an underpayment_of_tax is due to negligence or intentional disregard of rules or regulations sec_6653 imposes an addition_to_tax equal to percent of the interest payable with respect to the portion of the underpayment attributable to negligence or intentional disregard of rules or regulations negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would employ under the circumstances 85_tc_934 the question is whether a particular taxpayer's actions in connection with the transactions were reasonable in light of his experience and the nature of the investment or business see 60_tc_728 when considering the negligence addition_to_tax we evaluate the particular facts of each case judging the relative sophistication of the taxpayers as well as the manner in which they approached their investment mcpike v commissioner tcmemo_1996_46 compare eg spears v commissioner tcmemo_1996_341 with zidanich v commissioner tcmemo_1995_382 when petitioners invested in the partnerships they had no education or experience in plastics materials or plastics recycling nor had any of them seen a sentinel recycler in each of these consolidated cases petitioners contend that they were reasonable in claiming deductions and credits with respect to the partnerships in support of such contentions petitioners argue in general terms that claiming the deductions and credits with respect to the partnerships was reasonable in light of the so-called oil crisis in the united_states in and and that they reasonably relied upon the offering materials and qualified advisers specifically becker green and their tax_return_preparers the so-called oil crisis petitioners maintain that they reasonably expected to make an economic profit from the partnership transactions in particular because plastic is an oil derivative and the united_states was experiencing a so-called oil crisis during the years and in support of this argument petitioners cite 99_tc_132 affd sub nom 28_f3d_1024 10th cir petitioners' contention that they reasonably expected an economic profit from the partnership transactions is unconvincing regardless of the so-called oil crisis petitioners made no effort to resolve the caveats and warnings contained in the offering memoranda see the private offering memoranda infra pincite nor did they seriously investigate or educate themselves in the plastics recycling transactions testimony by one of respondent's experts establishes that the oil pricing changes during the late 1970's and early 1980's did not justify petitioners' claiming excessive investment credits and purported losses based on vastly exaggerated valuations of recycling machinery moreover petitioners' alleged blind faith that oil prices would continue to rise is inconsistent with the conservative manner in which they approached their oil drilling ventures according to grelsamer he and morgan chose and organized their oil drilling ventures to ensure at least a minimum return whether the price of oil went up or down petitioners each earned an engineering degree grelsamer from rpi and morgan from mit grelsamer worked in the engineering department of the leading air conditioning and refrigeration corporation in the united_states if not the world he has reviewed hundreds of preliminary prospectuses over the course of his career as a money manager morgan was employed in the production of warheads for half-ton bombs at dresser industries specifically he was in charge of machining and later he founded a company that made components assemblies and subassemblies for engine manufacturers in organizing and syndicating their oil drilling ventures petitioners took the necessary steps and made the necessary effort to ensure at least a minimum return morgan consulted a local geologist or expert with respect to each potential well petitioners only invested in so-called development drilling which yielded a success rate of to percent that effort and prudence are not evident with respect to petitioners' investments in the partnerships morgan lived a relatively short distance from pi's headquarters and manufacturing_facility in hyannis at the time but neither he nor grelsamer ever physically inspected or even saw a sentinel epe recycler petitioners did not personally investigate the value placed on the recycler or hire a plastics or recycling expert to assess the machine morgan was unaware of any companies that would be suitable end-users for the recyclers and neither petitioner ever visited any end-user locations grelsamer claims that he thought that the sentinel epe recyclers were unique based upon the reports by ulanoff and burstein who he allegedly believed were qualified disinterested evaluators however ulanoff and burstein each own interests in partnerships that lease sentinel recyclers and the offering memoranda disclosed that burstein was a client and business_associate of the corporate counsel to pi miller in light of their inadequate investigation of the partnership transactions especially when compared to the care and effort they put into their oil drilling ventures we find that petitioners' claims that they reasonably expected an economic profit from the partnership transactions are incredible even taking into consideration the so-called oil crisis moreover petitioners did not explain how the so-called oil crisis provided a reasonable basis for them to invest in the partnerships and claim the associated tax deductions and credits the offering materials warned that there could be no assurances that prices for new resin pellets would remain at their then current level one of respondent's experts steven grossman explained that the price of plastics materials is not directly proportional to the price of oil in his report he stated that less than percent of crude_oil is utilized for making plastics materials and that studies have shown that a increase in crude_oil prices results in only a to increase in the cost of plastics products furthermore during and in addition to the media coverage of the so-called oil crisis there was extensive continuing press coverage of questionable tax_shelter plans 731_f2d_1417 9th cir affg 79_tc_714 petitioners' reliance on krause v commissioner supra and rousseau v united_states 71a aftr 2d ustc par big_number e d la is misplaced the facts in krause v commissioner supra are distinctly different from the facts of these cases in the krause case the taxpayers invested in limited_partnerships whose investment objectives concerned enhanced oil recovery eor technology the krause opinion states that during the late 1970's and early 1980's the federal government adopted specific programs to aid research_and_development of eor technology in holding that the taxpayers in the krause case were not liable for the negligence additions to tax this court noted that one of the government's expert witnesses acknowledged that investors may have been significantly and reasonably influenced by the energy price hysteria that existed in the late 1970's and early 1980's to invest in eor technology id pincite in the present cases however as explained by respondent's expert steven grossman the price of plastics materials was not directly proportional to the price of oil and there is no persuasive evidence that the so- called oil crisis had a substantial bearing on petitioners' decision to invest while eor was according to our krause opinion in the forefront of national policy and the media during the late 1970's and 1980's there is no showing in these records that the so-called energy crisis would provide a reasonable basis for petitioners' investing in recycling of polyethylene particularly in the machinery here in question in addition the taxpayers in the krause opinion investigated eor technology specifically one of the taxpayers in the krause case undertook significant investigation of the proposed investment including researching eor technology the other taxpayer a geological and mining engineer whose work included research of oil recovery methods hired an independent geologic engineer to review the offering materials id pincite like the latter taxpayer petitioners are engineers experienced in the oil industry unlike the taxpayers in the krause case however petitioners did not research the plastics recycling industry independently investigate the sentinel recyclers or hire an expert in plastics to evaluate the partnership transactions in rousseau v united_states supra the property underlying the investment ethanol producing equipment was widely considered at that time to be a viable fuel alternative to oil and its potential for profit was apparent in addition the taxpayer therein conducted an independent investigation of the investment and researched the market for the sale of ethanol in the united_states in contrast as we noted in distinguishing the krause case there is no showing in these records that the so-called oil crisis would provide a reasonable basis for petitioners' investing in the polyethylene recyclers here in question as noted above petitioners did not independently investigate the sentinel epe recyclers or hire an expert in plastics to evaluate the partnership transactions the facts of petitioners' cases are distinctly different from the rousseau case because of the circumstances summarized above we do not consider petitioners' arguments with respect to the krause and rousseau cases applicable to the present cases petitioners' purported reliance on tax advisers petitioners maintain that they reasonably relied upon the advice of qualified advisers grelsamer and morgan discussed the investment with and purportedly relied upon green and becker in addition petitioners' tax_return_preparers apparently reviewed the offering materials and or purportedly discussed the investments with petitioners the concept of negligence and the argument of reliance on an expert are highly fact intensive petitioners in these cases are engineers experienced in organizing and syndicating investments in the oil industry one also is experienced in machine manufacture and the other has for many years been engaged in business as a professional money manager these technologically and financially astute businessmen ultimately relied upon an accountant to investigate the tax law and the underlying business circumstances of a proposed investment the success of which depended upon a purportedly technologically unique machine becker who is experienced in tax matters explains that he made an investigation within the limits of his resources and abilities and fully disclosed what he had done the question here is whether petitioners themselves technologically proficient and financially successful actually and reasonably relied on the accountant with respect to valuation problems requiring expertise in engineering and plastics technology or whether the accountant gave the tax_advice and facilitated the transaction but did not make a full and independent investigation of the relevant business and technology and did clearly inform his clients of the limits of his knowledge and investigation of the transaction for reasons set forth below we believe the latter statement more accurately describes what happened here a the circumstances under which a taxpayer may avoid liability under sec_6653 and because of reasonable reliance on competent and fully informed professional advice a taxpayer may avoid liability for the additions to tax under the provisions of sec_6653 if he or she reasonably relied on competent professional advice 469_us_241 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered for reliance on professional advice to excuse a taxpayer from the negligence additions to tax the taxpayer must show that such professional had the expertise and knowledge of the pertinent facts to provide informed advice on the subject matter 43_f3d_788 2d cir affg tcmemo_1993_621 39_f3d_402 2d cir affg tcmemo_1993_480 freytag v commissioner supra sacks v commissioner tcmemo_1994_217 affd 82_f3d_918 9th cir kozlowski v commissioner tcmemo_1993_430 affd without published opinion 70_f3d_1279 9th cir see also stone v commissioner tcmemo_1996_230 reimann v commissioner tcmemo_1996_84 reliance on representations by insiders promoters or offering materials has been held an inadequate defense to negligence goldman v commissioner supra 990_f2d_893 6th cir affg donahue v commissioner tcmemo_1991_181 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir 92_tc_958 affd without published opinion 921_f2d_280 9th cir 92_tc_827 91_tc_524 pleas of reliance have been rejected when neither the taxpayer nor the advisers purportedly relied upon by the taxpayer knew anything about the nontax business aspects of the contemplated venture david v commissioner supra goldman v commissioner supra freytag v commissioner supra 85_tc_557 lax v commissioner tcmemo_1994_329 affd without published opinion 72_f3d_123 3d cir sacks v commissioner supra steerman v commissioner tcmemo_1993_447 rogers v commissioner tcmemo_1990_619 see also the plastics recycling cases cited supra note b green and the tax_return_preparers in addition to relying ultimately on becker grelsamer and morgan assert that they reasonably relied on green and their respective tax_return_preparers israelite and braver neither braver green nor israelite who died prior to the grelsamers' trial testified at the trials in these cases see 65_tc_182 47_tc_92 affd 392_f2d_409 5th cir and 6_tc_1158 affd 162_f2d_513 10th cir to the effect that the failure of a party to offer available testimony gives rise to the inference that it would have been unfavorable to his contention grelsamer and morgan had no reason to believe that green had any experience or expertise in plastics materials or plastics recycling green an attorney apparently answered grelsamer's general questions about the plastics recycling transactions but by the time of trial grelsamer could not remember exactly what they discussed grelsamer claimed that he remembered only that they did not discuss sab reclamation's tax benefits morgan discussed plymouth with green for no more than or minutes grelsamer testified that he discussed the tax benefits with israelite his tax_return_preparer but he could not remember for how long and morgan testified only that he sent the offering memorandum to braver his accountant in boston nothing in the records of these cases indicates what if anything green israelite or braver did to investigate the plastics recycling transactions or whether they were qualified to do so nor is there any record of the substance of their advice see bresler v commissioner supra pollack v commissioner supra and wichita terminal elevator co v commissioner supra petitioners have failed to show that they reasonably relied upon green and their tax_return_preparers c becker becker had no education special qualifications or professional skills in plastics engineering plastics recycling or plastics materials in evaluating the plastics recycling transactions and organizing the sab recycling partnerships becker supposedly relied upon the offering materials a tour of the pi facility in hyannis discussions with insiders to the transactions canno and his investigation of the reputation and background of pi and persons involved in the transactions despite his lack of knowledge regarding the product the target market and the technical aspects at the heart of the plastics recycling transactions becker did not hire an expert in plastics materials or plastics recycling or recommend that his clients do so the only independent person having any connection with the plastics industry with whom becker spoke was canno a client of becker co canno was a part owner and the production manager of equitable bag co a manufacturer of paper and plastic bags becker spoke to canno about the recyclers and pi but did not hire him or pay him for any advice canno did not visit pi's plant in hyannis see or test a sentinel epe recycler or see or test any of the output from a sentinel epe recycler or the recycled resin pellets after they were further processed by pi according to becker canno endorsed the partnership transactions after reviewing the offering materials asked at trial if canno had done any type of comparables analysis becker replied i don't know what mr canno did becker visited the pi plant in hyannis toured the facility viewed a sentinel epe recycler in operation and saw products that were produced from recycled plastic grelsamer testified that because becker was not an engineer he was sure that becker's visit could not have meant too much to him and he doubted that the people at pi could even talk to becker becker claims that during his visit he was told that the recycler was unique and that it was the only machine of its type in fact the sentinel epe recycler was not unique several machines capable of densifying low density materials already were on the market other plastics recycling machines available during ranged in price from dollar_figure to dollar_figure including the foremost densilator nelmor weiss densification system regenolux buss-condux plastcompactor and cumberland granulator see provizer v commissioner tcmemo_1992_177 becker was also told that pi had put an enormous amount of research and development--10 to years' worth--into the creation and production of the sentinel epe recycler when he asked to see the cost records for some kind of independent verification however his request was denied becker was informed that such information was proprietary and secret and that he would just have to take pi's representations as true although pi claimed that all of its information was a trade secret and that it never obtained patents on any of its machines pi had in fact obtained numerous patents prior to the recycling transactions and had also applied for a trademark for the sentinel recyclers becker decided to accept pi's representations after speaking with miller the corporate counsel to pi canno who had never been to pi's plant or seen a sentinel epe recycler and a surrogate judge from rhode island who did business in the boston-cape cod area and who had no expertise in engineering or plastics materials becker testified that he was allowed to see pi's internal accounting controls regarding the allocation of royalty payments and pi's recordkeeping system in general in provizer v commissioner supra this court found that pi had no cost accounting system or records becker confirmed at trial that he relied on the offering materials and discussions with pi personnel to establish the value and purported uniqueness of the recyclers becker testified that he relied upon the reports of ulanoff and burstein contained in the offering materials despite the fact ulanoff's report did not contain any hard data to support his opinion ulanoff was not an economics or plastics expert becker did not know whether burstein was an engineer and burstein was a client of miller's and was not an independent expert in addition ulanoff and burstein each owned an interest in more than one partnership that owned sentinel recyclers as part of the plastics recycling program becker explained at trial that in the course of his practice when evaluating prospective investments for clients he focuses on the economics of the transaction and investigates whether there is a need or market for the product or service with respect to the partnership transactions the records indicate that becker overlooked several red flags regarding the economic viability and market for the sentinel epe recyclers the offering memoranda for the partnership transactions warned that there was no established market for the sentinel epe recyclers becker never saw any marketing plans for selling the pellets or leasing the recyclers he accepted representations by pi personnel that they would be marketing the recyclers to clients and that there was a sufficient base of end-users for the machines yet he never saw pi's client list at the time of the closing of the partnerships becker did not know who the end- users were or if there were any end-users actually committed to the transaction becker purportedly checked the price of the pellets by reading trade journals of the plastics industry however he did not use those same journals to investigate the recyclers' purported value or to see whether there were any advertisements for comparable machines the records in these cases do not indicate that petitioners or their advisers other than becker asked to see those journals for their own examination in concluding that the partnerships would be economically profitable becker made two assumptions that he concedes were unsupported by any hard data that there was a market for the pellets and that market demand for them would increase becker plainly had a financial interest in sab reclamation and the sab recycling transactions generally becker received fees in excess of dollar_figure with respect to the sab recycling partnerships dollar_figure of which derived from sab reclamation becker also received fees for investment advice from some individual investors though not from petitioners herein in addition becker co received fees from the sab recycling partnerships for preparing their partnership returns as becker himself testified potential investors could not have read the offering materials and been ignorant of the financial benefits accruing to him d conclusion as to petitioners' alleged reliance on becker petitioners in these cases are well educated and accomplished engineers successful businessmen and sophisticated investors grelsamer and morgan earned engineering degrees respectively from rpi and mit morgan applied his engineering skills in the production of munitions and later owned and operated his own business making components assemblies and subassemblies for engine manufacturers in the aircraft industry including united technology and lockheed grelsamer's engineering education and ability resulted in his obtaining employment at carrier which he described as the leading air conditioning and refrigeration corporation in the united_states if not the world and several years later he became a professional money manager beginning in the early 1970's petitioners combined their talents and together they began organizing and syndicating oil drilling ventures morgan estimated that they drilled about to wells a year in the mid to late 1970's because of their investment acumen and thorough cautious approach petitioners' oil drilling ventures yielded a to 95-percent success rate certainly petitioners possessed the engineering and financial intellect skills experience and resources to investigate properly the viability of the plastics recycling transactions either themselves or by employing an independent qualified expert petitioners claim that they relied on becker for the bona fides and viability of the partnership transactions yet becker's expertise was in taxation not plastics materials or plastics recycling and his investigation and analysis of the plastics recycling transactions reflected this circumstance petitioners knew that becker was not an engineer or expert in plastics materials or plastics recycling grelsamer even testified that because becker was not an engineer his visit to pi could not have meant much to him and that grelsamer was sure that it did not moreover becker testified that he was very careful not to mislead any of his clients regarding the particulars of his investigation as he put it i don't recall saying to a client i did due diligence rather i told my clients precisely what i had done to investigate or analyze the transaction i didn't just say i did due diligence and leave it open for them to define what i might or might not have done the purported value of the sentinel epe recycler generated the deductions and credits in these cases and that circumstance was reflected in the offering memoranda certainly becker recognized the nature of the tax benefits and given their education and professional experience petitioners should have recognized it as well yet neither petitioners nor becker verified the purported value of the sentinel epe recycler becker confirmed at trial that he relied on pi for the value of the sentinel epe recyclers investors as technologically and financially sophisticated as petitioners either learned or should have learned the source and shortcomings of becker's valuation information when he precisely disclosed what he had done to investigate or analyze the transaction grelsamer knew that becker was not qualified to perform an on-site evaluation of the recycler and morgan knew from experience what specialized equipment or machinery costs accordingly we find that petitioners did not reasonably or in good_faith rely on becker as an expert or a qualified professional working in the area of his expertise to establish the fair_market_value of the sentinel epe recycler and economic viability of the partnership transactions becker never assumed such responsibility and he fully described the particulars of his investigation taking care not to mischaracterize it as due diligence in the end becker and petitioners relied on pi personnel for the value of the sentinel epe recyclers and the economic viability of the partnership transactions see vojticek v commissioner tcmemo_1995_444 to the effect that advice from such persons is better classified as sales promotion a taxpayer may rely upon his adviser's expertise in these cases accounting and tax_advice but it is not reasonable or prudent to rely upon a tax adviser regarding matters outside of his field of expertise or with respect to facts that he does not verify see david v commissioner f 3d pincite goldman v commissioner f 3d pincite 864_f2d_93 9th cir affg 88_tc_1086 lax v commissioner tcmemo_1994_329 sacks v commissioner tcmemo_1994_217 rogers v commissioner tcmemo_1990_619 see also zenkel v commissioner tcmemo_1996_ estate of busch v commissioner tcmemo_1996_342 spears v commissioner tcmemo_1996_341 with respect to becker's advice in plastics recycling cases the private offering memoranda in addition to purportedly relying on becker green and their respective tax_return_preparers petitioners maintain that they reasonably relied upon the offering memoranda and the tax opinion letter appended thereto however petitioners' testimony and actions indicate that they did not thoroughly review or study all of the information set out in the offering memoranda and that they ultimately did not place a great deal of reliance if any on the representations therein the offering memoranda included numerous caveats and warnings with respect to the partnerships including the substantial likelihood of audit by the irs and a likely challenge of the purported value of the recyclers the general partners' lack of experience in marketing recycling or similar equipment the lack of an established market for the recyclers and uncertainties regarding the market prices for virgin resin and the possibility that recycled pellets would not be as marketable as virgin pellets in addition the offering memoranda noted a number of conflicts of interest including miller's interest in f g corp and his representation of burstein pi and grant a careful consideration of the materials in the offering memoranda in these cases especially the discussions of high writeoffs and risk of audit should have alerted a prudent and reasonable investor to the questionable nature of the promised deductions and credits see 857_f2d_1383 9th cir affg dister v commissioner tcmemo_1987_217 sacks v commissioner supra indeed grelsamer testified that when he reviewed the sab reclamation offering memorandum he thought that the mathematics looked terribly good maybe too good in each case the projected tax benefits in the offering memoranda exceeded petitioners' respective investments according to the offering memoranda for each dollar_figure investor the projected first-year tax benefits were investment tax_credits in excess of dollar_figure plus deductions in excess of dollar_figure specifically the projected investment tax_credits and deductions for the partnerships in the first year of the investment for each dollar_figure investor were as follows dollar_figure and dollar_figure respectively for plymouth in and dollar_figure and dollar_figure respectively for sab reclamation in for grelsamer's gross dollar_figure investment the grelsamers claimed an operating loss in the amount of dollar_figure and investment tax and business energy credits in the amount of dollar_figure for taxable_year as a result of his dollar_figure investment morgan claimed a dollar_figure operating loss and dollar_figure in investment tax and business energy credits for taxable_year the direct reductions in petitioners' federal_income_tax from the investment tax_credits alone ranged from percent to percent of their cash investments without taking into consideration any rebated commissions or advance royalty payments therefore after adjustments of withholding estimated_tax or final payment like the taxpayers in provizer v commissioner tcmemo_1992_177 except for a few weeks at the beginning petitioners grelsamer and morgan never had any money in the partnership transactions in view of the disproportionately large tax benefits claimed on petitioners' and federal_income_tax returns relative to the dollar amounts invested further investigation of the partnership transactions clearly was required a reasonably prudent person would have asked a qualified independent tax adviser if this windfall were not too good to be true 92_tc_827 a reasonably prudent person would not conclude without substantial investigation that the government was providing tax benefits so disproportionate to the taxpayers' investment of their own capital petitioners' reliance upon the court_of_appeals for the ninth circuit's partial reversal of our decision in osterhout v commissioner tcmemo_1993_251 affd in part and revd in part without published opinion sub nom balboa energy fund v commissioner 85_f3d_634 9th cir is misplaced in osterhout on which petitioners rely we found that certain oil_and_gas partnerships were not engaged in a trade_or_business and sustained respondent's imposition of the negligence additions to tax with respect to one of the partners therein the court of osterhout v commissioner tcmemo_1993_251 affd in continued appeals for the ninth circuit reversed our imposition of the negligence additions to tax petitioners point out that the taxpayer in that case relied in part upon a tax opinion contained in the offering materials however the offering memoranda for the partnerships herein warned prospective investors that the accompanying tax opinion_letters were not in final form and were prepared for the general_partner and that prospective investors should consult their own professional advisers with respect to the tax benefits and tax risks associated with the partnerships the tax opinion letter accompanying the sab reclamation offering memorandum was addressed solely to the general_partner and began with the following disclaimer this opinion is provided to you for your individual guidance we expect that prospective investors will rely upon their own professional advisors with respect to all tax issues arising in connection with an investment in the partnership and the operations thereof we recognize that you intend to include this letter with your offering materials and we have consented to that with the understanding that the purpose in distributing it is to assist your offerees' and their tax advisors in making their own analysis and not to permit any prospective investor to rely upon our advice in this matter emphasis added continued part and revd in part without published opinion sub nom balboa energy fund v commissioner 85_f3d_634 9th cir involved a group of consolidated cases the parties therein agreed to be bound by the court's opinion regarding the application of the additions to tax under sec_6653 inter alia accordingly although the court's analysis focused on one taxpayer the additions to tax were sustained with respect to all of the taxpayers a similar disclaimer appears in the tax opinion letter accompanying the plymouth offering memorandum accordingly the tax opinion_letters expressly indicate that prospective investors such as petitioners were not to rely upon the tax opinion letter see collins v commissioner supra the limited technical opinion of tax counsel expressed in these letters was not designed as advice upon which taxpayers might rely and the opinion of counsel itself so states miscellaneous the parties in these consolidated cases stipulated that the fair_market_value of a sentinel epe recycler in and was not in excess of dollar_figure notwithstanding this concession petitioners contend that they were reasonable in claiming credits on their federal_income_tax returns based upon each recycler's having a value of dollar_figure in support of this position petitioners submitted into evidence preliminary reports prepared for respondent by ernest d carmagnola carmagnola the president of professional plastic associates carmagnola had been retained by the irs in to evaluate the sentinel epe and eps recyclers in light of what he described as the fantastic values placed on the recyclers by the owners based on limited information available to him at that time carmagnola preliminarily estimated that the value of the sentinel epe recycler was dollar_figure however after additional information became available to him carmagnola concluded in a signed affidavit dated date that the machines actually had a fair_market_value of not more than dollar_figure each in the fall of and we accord no weight to the carmagnola reports submitted by petitioners the projected valuations therein were based on inadequate information research and investigation and were subsequently rejected and discredited by their author indeed in one preliminary report carmagnola states that he has a serious concern of actual profit from a sentinel epe recycler and that to determine whether the machines actually could be profitable he required additional information from pi carmagnola also indicates that in preparing the report he did not have information available concerning research_and_development costs of the machines and that he estimated those costs in his valuations of the machines respondent rejected the carmagnola reports and considered them unsatisfactory for any purpose and there is no indication in the records that respondent used them as a basis for any determinations in the notices of deficiency even so petitioners' counsel obtained copies of these reports and urge that they support the reasonableness of the values reported on petitioners' returns not surprisingly petitioners did not call carmagnola to testify in these cases but preferred instead to rely solely upon his preliminary ill-founded valuation estimates carmagnola has not been called to testify in any of the plastics recycling cases before us see bresler v commissioner t c pincite pollack v commissioner t c pincite wichita terminal elevator co v commissioner t c pincite the carmagnola reports were a part of the record considered by this court and reviewed by the sixth circuit_court of appeals in the provizer case where we held the taxpayers negligent consistent therewith we find in these cases as we have found previously that the reports prepared by carmagnola are unreliable and of no consequence petitioners are not relieved of the negligence additions to tax based on the preliminary reports prepared by carmagnola petitioners' reliance on reile v commissioner tcmemo_1992_488 and davis v commissioner tcmemo_1989_607 is misplaced this court declined to sustain the negligence additions to tax in the reile and davis cases for reasons inapposite to the facts herein in the davis case the taxpayers reasonably relied upon a trusted and long-term adviser who was independent of the investment venture and the offering materials reviewed by the taxpayers did not reflect that the principals in the venture lacked experience in the pertinent line_of_business in the reile case the taxpayers a married couple had only year of college between them and characterized themselves as financial dummies in contrast to those cases petitioners herein are well educated sophisticated and successful businessmen becker and green were not long-term advisers of petitioners green was an investor in the oil drilling ventures and he recommended the appropriate legal structure for the ventures however there is no showing in the records that green acted as a tax or investment adviser to petitioners as for petitioners' tax_return_preparers the records fail to show their qualifications to analyze the partnership transactions what they did and the subject of their advice if any in addition the offering memoranda disclosed that the partnerships had no prior operating history and that the general_partner had no prior experience in marketing recycling or similar equipment petitioners' position is not supported by mollen v united_states aftr 2d ustc par big_number d ariz in mollen the taxpayer was a medical doctor who specialized in diabetes and who on behalf of the arizona medical association led a continuing medical education cme accreditation program for local hospitals the underlying tax matter involved the taxpayer's investment in diabetics cme group ltd a limited_partnership that invested in the production marketing and distribution of medical educational video tapes the district_court found that the taxpayer's personal expertise and insight in the underlying investment gave him every reason to believe it would be economically profitable although the taxpayer was not experienced in business or tax matters he did consult with an accountant and a tax lawyer regarding those matters moreover the district_court noted that the propriety of the taxpayer's disallowed deduction therein was reasonably debatable id neither petitioners nor becker had any education special qualifications or professional skills in plastics recycling or plastics materials grelsamer was keenly aware of this and certainly morgan did not believe otherwise none of them had any personal insight or industry know-how in plastics recycling that would reasonably lead them to believe that the plastics recycling transactions would be economically profitable becker and petitioners relied upon representations by insiders to the plastics recycling transactions and neither he nor petitioners hired any independent experts in the field of plastic materials or plastics recycling becker purportedly discussed the transactions with canno who apparently was familiar with the plastics industry but canno was not hired by becker to investigate pi and the sentinel epe recycler never saw a sentinel epe recycler and never prepared any kind of formal written analysis of the venture accordingly we consider petitioners' arguments with respect to the mollen case inapplicable under the circumstances of these cases petitioners also rely on two recent decisions by the court_of_appeals for the fifth circuit that reversed this court's imposition of the negligence additions to tax in non-plastics cases 71_f3d_515 5th cir affg in part and revg in part tcmemo_1994_179 66_f3d_729 5th cir affg in part and revg in part tcmemo_1994_228 the taxpayers in the durrett and chamberlain cases were among thousands who invested in the first western tax_shelter program involving alleged straddle transactions of forward contracts in the durrett and chamberlain cases the court_of_appeals for the fifth circuit concluded that the taxpayers reasonably relied upon professional advice concerning tax matters in other first western cases however the courts of appeals have affirmed decisions of the tax_court imposing the negligence additions to tax see chakales v commissioner tcmemo_1994_ reliance on long-term adviser who was a tax attorney and accountant and who in turn relied on a promoter of the venture held unreasonable affd 79_f3d_726 8th cir kozlowski v commissioner tcmemo_1993_430 reliance on adviser held unreasonable absent a showing that the adviser understood the transaction and was qualified to give an opinion whether it was bona_fide affd without published opinion 70_f3d_1279 9th cir 89_tc_849 reliance on tax_advice given by attorneys and c p a 's held unreasonable absent a showing that the taxpayers consulted any experts regarding the bona fides of the transactions affd 904_f2d_1011 5th cir affd 501_us_868 here we have found that none of the advisers consulted by petitioners possessed sufficient knowledge of the plastics recycling business to render a competent opinion see 43_f3d_788 2d cir taxpayers' reliance on expert advice not reasonable where expert lacks knowledge of business in which taxpayers invested 39_f3d_402 2d cir same accordingly petitioners will not be relieved of the negligence additions to tax based upon the decisions in the durrett and chamberlain cases by the court_of_appeals for the fifth circuit conclusion as to negligence under the circumstances of these cases petitioners failed to exercise due care in claiming large deductions and tax_credits with respect to the partnerships on their federal_income_tax returns petitioners did not reasonably rely upon the offering memoranda becker green or their tax_return_preparers or in other cases cited by petitioners are inapplicable and distinguishable for the following general nonexclusive reasons they involve far less sophisticated if not unsophisticated taxpayers the reasonableness of the respective taxpayers' reliance on expert advice was established in those cases on grounds that do not exist here and the advice given was within the adviser's area of expertise good_faith investigate the underlying viability financial structure and economics of the partnership transactions we are unconvinced by the claim of these experienced engineers and highly sophisticated able and successful businessmen that they reasonably failed to inquire about their investments and simply relied on the offering circulars and on green their tax_return_preparers and ultimately becker despite warnings in the offering circulars and explanations by becker about the limitations of his investigation in each case these taxpayers knew or should have known better we hold upon consideration of the entire records that petitioners are liable for the negligence additions to tax under the provisions of sec_6653 for the taxable years at issue respondent is sustained on this issue b section 6659--valuation overstatement respondent determined that petitioners are each liable for the sec_6659 addition_to_tax on the portion of their respective underpayments attributable to valuation_overstatement petitioners have the burden of proving that respondent's determinations of these sec_6659 additions to tax are erroneous rule a luman v commissioner t c pincite- a graduated addition_to_tax is imposed when an individual has an underpayment_of_tax that equals or exceeds dollar_figure and is attributable to a valuation_overstatement sec_6659 d a valuation_overstatement exists if the fair_market_value or adjusted_basis of property claimed on a return equals or exceed sec_150 percent of the amount determined to be the correct amount sec_6659 if the claimed valuation exceed sec_250 percent of the correct value the addition is equal to percent of the underpayment sec_6659 petitioners claimed tax benefits including an investment_tax_credit and a business_energy_credit based on purported values of dollar_figure for each sentinel epe recycler petitioners concede that the fair_market_value of a sentinel epe recycler in and was not in excess of dollar_figure therefore if disallowance of petitioners' claimed tax benefits is attributable to such valuation overstatements petitioners are liable for the sec_6659 addition_to_tax at the rate of percent of the underpayment_of_tax attributable to the tax benefits claimed with respect to the partnerships petitioners contend that sec_6659 does not apply in their cases for the following reasons disallowance of the claimed tax benefits was attributable to other than a valuation_overstatement petitioners' concessions of the claimed tax benefits precludes imposition of the sec_6659 additions to tax and respondent erroneously failed to waive the sec_6659 addition_to_tax we reject each of these arguments in these cases for reasons set forth below the grounds for petitioners' underpayments sec_6659 does not apply to underpayments of tax that are not attributable to valuation overstatements see 92_tc_827 89_tc_912 affd 862_f2d_540 5th cir to the extent taxpayers claim tax benefits that are disallowed on grounds separate and independent from alleged valuation overstatements the resulting underpayments of tax are not regarded as attributable to valuation overstatements 99_tc_132 citing todd v commissioner supra however when valuation is an integral factor in disallowing deductions and credits sec_6659 is applicable see 982_f2d_163 6th cir affg tcmemo_1991_449 933_f2d_143 2d cir sec_6659 addition_to_tax applies if a finding of lack of economic_substance is due in part to a valuation_overstatement affg tcmemo_1989_684 masters v commissioner tcmemo_1994_197 affd without published opinion 70_f3d_1262 4th cir harness v commissioner tcmemo_1991_321 petitioners argue that the disallowance of the claimed tax benefits was not attributable to a valuation_overstatement according to petitioners the tax benefits were disallowed because the partnership transactions lacked economic_substance not because of any valuation overstatements it follows petitioners reason that because the attributable to language of sec_6659 requires a direct causative relationship between a valuation_overstatement and an underpayment in tax sec_6659 cannot apply to their deficiencies petitioners cite in support of this argument todd v commissioner supra 902_f2d_380 5th cir revg tcmemo_1988_408 893_f2d_225 9th cir affg tcmemo_1988_416 mccrary v commissioner supra petitioners' argument rests on the mistaken premise that our holding that the partnership transactions lacked economic_substance was separate and independent from the overvaluation of the sentinel epe recyclers to the contrary in holding that the partnership transactions lacked economic_substance we relied heavily upon the overvaluation of the recyclers overvaluation of the recyclers was an integral factor in regard to the disallowed tax_credits and other_benefits in these cases the underpayments of tax and our finding that the partnership transactions lacked economic_substance petitioners argue that in provizer v commissioner tcmemo_1992_177 we found that the clearwater transaction lacked economic_substance for reasons independent of the valuation reported in that case according to petitioners the purported value of the recyclers in the clearwater transaction was predicated upon a projected stream of royalty income and this court merely rejected the taxpayers' valuation method petitioners misread and distort our provizer opinion in the provizer case overvaluation of the sentinel epe recyclers irrespective of the technique employed by the taxpayers in their efforts to justify the overvaluation was the dominant factor that led us to hold that the clearwater transaction lacked economic_substance likewise overvaluation of the sentinel epe recyclers in these cases is the ground for our holding herein that the partnership transactions lacked economic_substance moreover a virtually identical argument was recently rejected in gilman v commissioner supra by the court_of_appeals for the second circuit in the gilman case the taxpayers engaged in a computer equipment sale_and_leaseback transaction that this court held was a sham_transaction lacking economic_substance the taxpayers therein citing todd v commissioner supra and heasley v commissioner supra argued that their underpayment of taxes derived from nonrecognition of the transaction for lack of economic_substance independent of any overvaluation the court_of_appeals for the second circuit sustained imposition of the sec_6659 addition_to_tax because overvaluation of the computer equipment contributed directly to this court's earlier conclusion that the transaction lacked economic_substance and was a sham gilman v commissioner supra pincite in addition the court_of_appeals for the second circuit agreed with this court and with the court_of_appeals for the eighth circuit that 'when an underpayment stems from disallowed investment credits due to lack of economic_substance the deficiency is subject_to the penalty under sec_6659 ' gilman v commissioner supra pincite quoting 876_f2d_616 8th cir affg t c memo see also 91_tc_524 87_tc_970 donahue v commissioner tcmemo_1991_181 affd without published opinion 959_f2d_234 6th cir affd sub nom 990_f2d_893 6th cir petitioners' reliance on 893_f2d_225 9th cir 862_f2d_540 5th cir and 92_tc_827 is misplaced in those cases in contrast to the consolidated cases herein it was found that a valuation_overstatement did not contribute to an underpayment of taxes in the todd and gainer cases the underpayments were due exclusively to the fact that the property in each case had not been placed_in_service in the mccrary case the underpayments were deemed to result from a concession that the agreement at issue was a license and not a lease although property was overvalued in each of those cases the overvaluations were not the ground on which the taxpayers' liability was sustained in contrast a different situation exists where a valuation_overstatement is an integral part of or is inseparable from the ground found for disallowance of an item mccrary v commissioner supra pincite each of these consolidated cases presents just such a different situation overvaluation of the recyclers was integral to and inseparable from petitioners' claimed tax benefits and our holding that the partnership transactions lacked economic_substance concession of the deficiency petitioners argue that their concessions of the deficiencies preclude imposition of the sec_6659 additions to tax petitioners contend that their concessions render any inquiry into the grounds for such deficiencies moot absent such inquiry petitioners argue that it cannot be known whether their underpayments were attributable to a valuation_overstatement or to the extent that 902_f2d_380 5th cir revg tcmemo_1988_408 merely represents an application of 89_tc_912 affd 862_f2d_540 5th cir we consider it distinguishable to the extent that the reversal in the heasley case is based on a concept that where an underpayment derives from the disallowance of a transaction for lack of economic_substance the underpayment cannot be attributable to an overvaluation this court and the court_of_appeals for the second circuit and other courts have disagreed see 933_f2d_143 2d cir the lack of economic_substance was due in part to the overvaluation and thus the underpayment was attributable to the valuation_overstatement other discrepancy without a finding that a valuation_overstatement contributed to an underpayment according to petitioners sec_6659 cannot apply in support of this line of reasoning petitioners rely heavily upon heasley v commissioner supra and mccrary v commissioner supra petitioners' open-ended concessions do not obviate our finding that the partnership transactions lacked economic_substance due to overvaluation of the recyclers this is not a situation where we have to decide difficult valuation questions for no reason other than the application of penalties see mccrary v commissioner supra pincite the value of the sentinel epe recycler was established in provizer v commissioner tcmemo_1992_177 and stipulated by the parties as a consequence of the inflated value assigned to the recyclers by the partnerships petitioners claimed deductions and credits that resulted in underpayments of tax and we held that the partnership transactions lacked economic_substance regardless of petitioners' concessions in these cases the underpayments of tax were attributable to the valuation overstatements moreover concession of the investment_tax_credit in and of itself does not relieve taxpayers of liability for the sec_6659 addition_to_tax see dybsand v commissioner tcmemo_1994_56 chiechi v commissioner tcmemo_1993_630 instead the ground upon which the investment_tax_credit is disallowed or conceded is significant even in situations in which there are arguably two grounds to support a deficiency and one supports a sec_6659 addition_to_tax and the other does not the taxpayer may still be liable for the addition_to_tax gainer v commissioner f 2d pincite 866_f2d_545 2d cir vacating in part tcmemo_1988_211 harness v commissioner tcmemo_1991_321 in the present cases no argument was made and no evidence was presented to the court to prove that disallowance and concession of the investment tax_credits related to anything other than a valuation_overstatement to the contrary petitioners each stipulated substantially the same facts concerning the partnership transactions as we found in provizer v commissioner supra in the provizer case we held that the taxpayers were liable for the sec_6659 addition_to_tax because the underpayment of taxes was directly related to the overvaluation of the sentinel epe recyclers the overvaluation of the recyclers exceeding percent was an integral part of our findings in provizer that the transaction was a sham and lacked economic_substance similarly the records in these cases plainly show that the overvaluation of the recyclers is integral to and is the core of our holding that the underlying transactions here were shams and lacked economic_substance petitioners' reliance on mccrary v commissioner supra is misplaced in that case the taxpayers conceded disentitlement to their claimed tax benefits and the sec_6659 additions to tax were held inapplicable however the concessions of the claimed tax benefits in and of themselves did not preclude imposition of the sec_6659 additions to tax in mccrary v commissioner supra the sec_6659 addition_to_tax was disallowed because the agreement at issue was conceded to be a license and not a lease in contrast the records in petitioners' cases plainly show that petitioners' underpayments were attributable to overvaluation of the sentinel epe recyclers we hold that petitioners' reliance on mccrary v commissioner supra is inappropriate we held in provizer v commissioner supra that each sentinel epe recycler had a fair_market_value not in excess of dollar_figure our holding in the provizer case that the sentinel epe recyclers had been overvalued was integral to and inseparable from our holding of a lack of economic_substance petitioners stipulated that the partnership transactions were similar to the clearwater transaction described in the provizer case and that petitioners' citation of heasley v commissioner supra in support of the concession argument is also inappropriate that case was not decided by the court_of_appeals for the fifth circuit on the basis of a concession moreover see supra note to the effect that this court the court_of_appeals for the second circuit and other courts have not followed the heasley opinion with respect to the application of sec_6659 the fair_market_value of a sentinel epe recycler in and was not in excess of dollar_figure given those concessions and the fact that the records here plainly show that the overvaluation of the recyclers was the underlying reason for the disallowance of the claimed tax benefits we conclude that the deficiencies were attributable to overvaluation of the sentinel epe recyclers sec_6659 petitioners argue that respondent erroneously failed to waive the sec_6659 additions to tax sec_6659 authorizes respondent to waive all or part of the addition_to_tax for valuation overstatements if taxpayers establish that there was a reasonable basis for the adjusted bases or valuations claimed on the returns and that such claims were made in good_faith respondent's refusal to waive a sec_6659 addition_to_tax is reviewable by this court for abuse_of_discretion krause v commissioner t c pincite abuse_of_discretion has been found in situations where respondent's refusal to exercise her discretion is arbitrary capricious or unreasonable see 91_tc_1079 82_tc_989 haught v commissioner tcmemo_1993_58 we note initially that petitioners did not request respondent to waive the sec_6659 additions to tax until well after the trials of these cases morgan made his request more than months after the trial of his case and the grelsamers made their request more than months after the trial of their case we are reluctant to find that respondent abused her discretion in these cases in which she was not timely requested to exercise it and where there is no direct evidence of any abuse of administrative discretion haught v commissioner supra cf wynn v commissioner tcmemo_1995_609 klieger v commissioner tcmemo_1992_734 however we do not decide this issue solely on petitioners' failure timely to request waivers but instead we have considered the issue on its merits petitioners urge that they relied on the respective offering materials becker green and their tax_return_preparers in deciding on the valuation claimed on their tax returns petitioners contend that such reliance was reasonable and therefore that respondent should have waived the sec_6659 additions to tax however as we explained above in finding petitioners liable for the negligence additions to tax petitioners' purported reliance on the offering materials and their advisers was not reasonable the offering materials for the partnerships contained numerous warnings and caveats including the likelihood that the value placed on the recyclers would be challenged by the irs as being in excess of fair_market_value yet petitioners never sought to resolve the numerous issues raised by the offering materials becker possessed no special qualifications or professional skills in the recycling or plastics industries and petitioners were not ignorant of his limitations according to grelsamer the fact that becker was not an engineer severely handicapped his ability to evaluate the recyclers when he visited pi grelsamer did not even think that the pi personnel could talk to him becker despite these obvious limitations becker and petitioners never hired or consulted any plastics engineering or technical experts with respect to the plastics recycling transactions becker spoke with his client canno who apparently had some knowledge of the plastics industry but the substance of canno's purported comments is doubtful and he had only minimal information about the transaction at trial becker confirmed that in the end he relied exclusively on pi its personnel and the offering materials as to the value and purported uniqueness of the machines with respect to green and petitioners' tax_return_preparers the records in these cases are wholly inadequate as to their purported qualifications investigations if any and advice regarding the plastics recycling transactions in support of their contention that they acted reasonably petitioners cite 22_f3d_1001 10th cir revg tcmemo_1993_23 however the facts in the mauerman case are distinctly different from the facts of these cases in mauerman the tenth circuit_court of appeals held that the commissioner had abused her discretion by not waiving a sec_6661 addition_to_tax like sec_6659 a sec_6661 addition_to_tax may be waived by the commissioner if the taxpayer demonstrates that there was reasonable_cause for his underpayment and that he acted in good_faith sec_6661 the taxpayer in mauerman relied upon independent attorneys and accountants for advice as to whether payments were properly deductible or capitalized the advice relied upon by the taxpayer in mauerman was within the scope of the advisers' expertise the interpretation of the tax laws as applied to undisputed facts in these cases particularly with respect to valuation petitioners relied upon advice that was outside the scope of expertise and experience of their advisers consequently we consider petitioners' reliance on the mauerman case inapplicable we hold that petitioners did not have a reasonable basis for the adjusted bases or valuations claimed on their tax returns with respect to their investments in the partnerships in these cases respondent could find that petitioners' respective reliance on the offering materials becker green and their tax_return_preparers was unreasonable the records in these cases do not establish an abuse_of_discretion on the part of respondent but support respondent's position we hold that respondent's refusal to waive the sec_6659 addition_to_tax is not an abuse_of_discretion petitioners are liable for the respective sec_6659 additions to tax at the rate of percent of the underpayments of tax attributable to the disallowed tax benefits respondent is sustained on this issue c petitioners' motions for leave to file motion for decision ordering relief from the negligence_penalty and the penalty rate of interest and to file supporting memorandum of law long after the trials of these cases petitioners each filed a motion for leave to file motion for decision ordering relief from the negligence_penalty and the penalty rate of interest and to file supporting memorandum of law under rule petitioners also lodged with the court motions for decision ordering relief from the additions to tax for negligence and from the increased rate of interest with attachments and memoranda in support of such motions respondent filed objections with attachments and memoranda in support thereof and petitioners thereafter filed reply memoranda petitioners argue that they should be afforded the same settlement that was reached between other taxpayers and the irs in miller v commissioner docket nos and see farrell v commissioner tcmemo_1996_295 denying a motion similar to petitioners' motions see also zenkel v commissioner tcmemo_1996_398 counsel for petitioners seek to raise a new issue long after the trials in these cases resolution of such issue might well require new trials such further trials would be contrary to the established policy of this court to try all issues raised in a case in one proceeding and to avoid piecemeal and protracted litigation 64_tc_989 see also 62_tc_145 consequently under the circumstances here at this late date in the litigation proceedings long after trial and briefing and after the issuance of numerous opinions on issues and facts closely analogous to those in these cases petitioners' motions for leave are not well founded farrell v commissioner supra even if petitioners' motions for leave were granted the arguments set forth in each of petitioners' motions for decision and attached memoranda lodged with this court are invalid and such motions would be denied therefore and for reasons set forth in more detail below petitioners' motions for leave shall be denied some of our discussion of background and circumstances underlying petitioners' motions is drawn from documents submitted by the parties and findings of this court in two earlier decisions such matters are not disputed by the parties see estate of satin v commissioner tcmemo_1994_435 fisher v commissioner tcmemo_1994_434 the estate of satin and fisher cases involved stipulation of settlement agreements piggyback agreements made available to taxpayers in the plastics recycling project whereby taxpayers could agree to be bound by the results of three test cases provizer v commissioner tcmemo_1992_177 and the two miller cases we held in estate of satin and fisher that the terms of the piggyback_agreement bound the parties to the results in all three lead cases not just the provizer case petitioners assert that the piggyback_agreement was extended to them but they do not claim to have accepted the offer timely so they effectively rejected it we discuss the background matters apparently not disputed by the parties for the sake of completeness as we have noted granting petitioners' motions for leave would require further proceedings on or about date a settlement offer the plastics recycling project settlement offer or the offer was made available by respondent in all docketed plastics recycling cases and subsequently in all nondocketed cases baratelli v commissioner tcmemo_1994_484 pursuant to the offer taxpayers had days to accept the following terms allowance of a deduction for percent of the amount of the cash investment in the venture in the year s of investment to the extent of loss claimed government concession of the substantial_understatement of tax penalties under sec_6661 and the negligence additions to tax under sec_6653 and taxpayer concession of the sec_6659 addition_to_tax for valuation_overstatement and the increased rate of interest under sec_6621 and execution of a closing_agreement form_906 stating the settlement and resolving the entire matter for all years petitioners assert that the plastics recycling although the records do not include a settlement offer to petitioners petitioners have attached to their motions for decision a copy of a settlement offer to another taxpayer with respect to a plastics recycling case and respondent has not disputed the accuracy of the statement of the plastics recycling settlement offer project settlement offer was extended to them but they do not claim to have accepted the offer timely so they effectively rejected it in date the miller cases were disposed of by settlement agreement between the taxpayers and respondent this court entered decisions based upon those settlements on date the settlement provided that the taxpayers in the miller cases were liable for the addition_to_tax under sec_6659 for valuation_overstatement but not for the additions to tax under sec_6661 and sec_6653 the increased interest under sec_6621 premised solely upon miller's interest in the recyclers for the taxable years at issue was not applicable because miller made payments prior to date so no interest accrued after that time respondent did not notify petitioners or any other taxpayers of the disposition of the miller cases estate of satin v commissioner supra fisher v commissioner supra petitioners argue that they are similarly situated to miller the taxpayer in the miller cases and that pursuant to the principle of equality they are therefore entitled to the same settlement agreement executed by respondent and miller in although it is not otherwise a part of the record in these cases respondent attached copies of the miller closing_agreement and disclosure waiver to her objection to petitioners' motion for leave and petitioners do not dispute the accuracy of the document those cases in effect petitioners seek to resurrect the piggyback_agreement offer and or the settlement offer they previously failed to accept petitioners contend that under the principle of equality the commissioner has a duty_of_consistency toward similarly situated taxpayers and cannot tax one and not tax another without some rational basis for the difference 363_us_299 frankfurter j concurring opinion see 748_f2d_1465 11th cir 476_f2d_406 4th cir according to petitioners the principle of equality precludes the commissioner from making arbitrary distinctions between like cases see 787_f2d_637 d c cir vacating 83_tc_822 the different tax treatment accorded petitioners and miller was not arbitrary or irrational while petitioners and miller both invested in the plastics recycling project their actions with respect to such investments provide a rational basis for treating them differently miller foreclosed any potential liability for increased interest in his cases by making payment of the tax prior to date no interest accrued after that date in contrast petitioners made no such payment and they conceded that the increased rate of interest under sec_6621 applies in their cases liability for the increased rate of interest is the principal difference between the settlement in the miller cases which petitioners declined when they failed to accept the piggyback_agreement offer and the settlement offer that petitioners also failed to accept petitioners argue that sec_6621 must have been an issue in the miller cases since each of the decisions in miller recites that there is no increased interest due from the petitioner s for the taxable years at issue under the provisions of sec_6621 according to petitioners if the millers were not otherwise subject_to the penalty interest provisions because of the particular timing of their tax_payments there would have been no need for the court to include such a recital in its decisions this argument by petitioners is entirely conjectural and is not supported by the documentation on which counsel relies in fact the recital that no increased interest under sec_6621 was due in the miller cases was an express term of the settlement documents in those cases and apparently included in the decisions for completeness and accuracy there is nothing on the record in the present cases or in the court's opinions in estate of satin v commissioner tcmemo_1994_435 or fisher v commissioner tcmemo_1994_ or in any of the material submitted to us in these cases that would indicate that the millers were otherwise subject_to the penalty interest provisions petitioners' argument is based on a false premise we find that petitioners and miller were treated equally to the extent they were similarly situated and differently to the extent they were not miller foreclosed the applicability of the sec_6621 increased rate of interest in his cases while petitioners concede it applies in their cases petitioners failed to accept a piggyback settlement offer that would have entitled them to the settlement reached in the miller cases and also did not enter into a settlement offer made to them prior to trial of a test case in contrast miller negotiated and accepted an offer that was essentially the same as the plastics recycling project settlement offer rejected by petitioners prior to trial accordingly petitioners' motions are not supported by the principle of equality on which they rely cf baratelli v commissioner tcmemo_1994_484 in order to reflect the foregoing appropriate orders will be issued denying petitioners' motions and decisions will be entered under rule
